43 N.Y.2d 668 (1977)
In the Matter of The Estate of Michael Vukich, Deceased. Kevin D. Cox et al., Respondents; Adolph T. Serbus, Appellant.
Court of Appeals of the State of New York.
Argued October 4, 1977.
Decided November 10, 1977.
James P. Renda for appellant.
John J. Olszewski for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed for reasons stated in the memorandum at the Appellate Division (53 AD2d 1029), with costs payable to respondents out of the estate.